REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-10, and 12-16 are allowed.
Claims 1 and 9 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the frequency domain information indicating a number of physical resource blocks (PRBs) from a plurality of candidates for the number of PRBs in a frequency domain within a narrowband which is a part of a bandwidth, and the time domain information indicating a number of repetitions in a time domain; and determining the number of physical resource blocks (PRBs) and the number of repetitions in the time domain, wherein a number of bits of the first DCI is smaller than that of a second DCI used for a small  CE.
It is noted that the closest prior art, Kim et al. (US 20170295601, Oct. 12, 2017) shows the SA and the Data transmission unit in the frequency-domain configured as an integer multiple of RB or an integer multiple of a resource block group (RBG), the SA and the Data transmission unit in the time-domain may configured as an integer multiple of a subframes.
It is noted that the closest prior art, Bergman et al. (US 20160360551, Dec. 8, 2016) shows Time-domain configuration such as the subframe pattern and number of repetitions.

The terminal disclaimer filed on 02/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 10499383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






Primary Examiner, Art Unit 2464